Mr. Presiding Justice McBride delivered the opinion of the,court. Abstract of the Decision. 1. Mines and minerals, § 179*—When recovery for injuries resulting from fall of coal sustained by the evidence. In an action for personal injuries sustained by plaintiff by a quantity of coal falling upon him from the face of the coal he was undercutting, it was alleged that the falling of the coal was on account of the rib on each side of the room being so thin as to allow the coal and pillars to press out from the face of the coal when the coal was undercut. Held that a verdict for plaintiff was sustained by the evidence, it appearing that the plaintiff was not acquainted with the conditions surrounding the room, that he had not observed the width of the pillars and that his attention had not been called to the thinness of the pillars. 2. Mines and minerals, § 152*—when expert testimony admissible. In an action for injury to a miner alleged to have been caused by a “squeeze” in a mine, permitting expert witnesses to testify that the pillars in the room where the injury occurred were not sufficient to support the roof, held not improper where the witnesses were shown to have such knowledge as would justify an opinion as to the required width of a pillar to support the roof and the effect that a thinning of a pillar would have upon the roof.